Case 1:19-cr-00239-RJD Document 20 Filed 06/17/19 Page 1 of 4 PageID #: 105




EAG/AE
F.#2018R00733

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

                                            X


 UNITED STATES OF AMERICA                             STIPULATION AND ORDER

        - against -                                   Cr. No. 19-239(RJD)- 03L

 WESLEY BLAKE BARBER and
 CHRISTOPHER WALKER,

                          Defendants.




               WHEREAS,the discovery materials to be provided by the government in the

above-captioned case (hereinafter, the "Discovery Materials") contain(i)personal financial

information including information relating to the bank accounts,(ii) personally identifiable

information including addresses, social security numbers and dates of birth and (iii) sensitive

medical information, all regarding individuals other than the defendants(collectively,

hereinafter "sensitive information"),

              IT IS HEREBY STIPULATED AND AGREED by and between the

imdersigned that:

               1.     The Discovery Materials can be used by the defendants and their

defense counsel in this matter only for purposes oftrial preparation, defense at trial against

the charges set forth in the above-captioned indictment, and any related appellate matters

arising firom the above-referenced trial.
Case 1:19-cr-00239-RJD Document 20 Filed 06/17/19 Page 2 of 4 PageID #: 106




               2.     The defendants may not possess a copy ofthe Discovery Materials

 unless the sensitive information has been redacted from those documents. Hov^ever, the

 defendants may review unredacted Discovery Materials in court or at the offices oftheir

 attorneys.

               3.     Absent further order ofthe Court,the defendants and their defense

 counsel may not disclose or disseminate the Discovery Materials containing sensitive

 information(even ifthe sensitive information has been redacted)or any information

 contained in those documents to anyone who has not signed this Stipulation and Order, other

than those ofdefense counseTs legal staff and any potential expert witnesses, vendors and/or

investigators that have been advised ofand agreed to be bound by the terms ofthis

 Stipulation and Order. Ifthe defendants, their defense counsel, or anyone else who has

received Discovery Materials containing sensitive information from any defendant or his

counsel pursuant to the terms ofthis Stipulation and Order seeks to make further disclosure

or dissemination ofthe Discovery Materials with sensitive information(even ifthe sensitive

information has been redacted), notice must first be provided to the government and the

Court,and such notice must be given sufficiently in advance ofthe contemplated disclosure

or dissemination so as to permit briefing and argument on the propriety thereof.

              4.      Absent further order ofthe Court,the defendants and their defense

counsel may not use sensitive information, whether directly or indirectly, for any purpose.

              5.      In the event that the defendants seek to file Discovery Materials with

the Court or otherwise use Discovery Material during a court proceeding, each such

defendant and his counsel will comply with Rule 49.1(a)ofthe Federal Rules of Criminal

Procedure, will ensure that court transcripts are appropriately redacted to protect sensitive
                                               2
Case 1:19-cr-00239-RJD Document 20 Filed 06/17/19 Page 3 of 4 PageID #: 107




 information,and will seek permission from the Court to offer the redacted versions of

 Discovery Material into evidence unless it is necessary to offer the unredacted version.

               6.     The defendants and their defense counsel will return to the government

 all copies ofthe Discovery Materials provided by the government through discovery in this

 case at the conclusion ofthis matter, specifically either within seven days of(a)a verdict of

 acquittal rendered by a jury,(b)the date ofsentencing if no appeal is filed or(c)the issuance

 of an appellate decision rendering a final judgment.
Case 1:19-cr-00239-RJD Document 20 Filed 06/17/19 Page 4 of 4 PageID #: 108




                7.    Any violation ofthis Stipulation and Order(a) will require the

immediate return to the government ofthe Discovery Materials, and(b)may result in

contempt of Court.

 Dated:         Brooklyn, New York
                June \H.2019

                                                  RICHARD P.DONOGHUE
                                                  United States Attorney
                                                  Eastern District ofNew York

                                           By:
                                                  Elizabeth Geddes
                                                  Assistant U.S. Attorney

                                                  ROBERT ZINK
                                                  Acting Chief
                                                  Fraud Section, Criminal Division



                                           By:
                                                  Ah®§w Estes
                                                  Trial Attorney

Agreed to by:


Wesley Blake Barber                               Mark Nejame,Esq.
Defendant                                         Attorney for Def. Wesley Blake Barber

Agreed to by:


Christopher Walker                                Fritz Seedier,Esq.
Defendant                                         Attorpdy for Def. Christopher Walker

SO ORDERED:


    s/ Raymond J. Dearie
THE I^ORABLE RAYMOND J. DEARIE
UNITED STAGES DISTRICT JUDGE
EASTERN DISTRICT OF NEW YORK
